Case: 20-30807     Document: 00516229542         Page: 1   Date Filed: 03/08/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 8, 2022
                                  No. 20-30807                       Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Santiago Delfierro Anguiano,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:18-CR-222-1


   Before Owen, Chief Judge, and Higginbotham and Elrod, Circuit
   Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Santiago Anguiano pleaded guilty to attempting to obtain or possess
   methamphetamine in prison. In determining the appropriate sentence, the
   district court applied a cross reference under the United States Sentencing
   Guidelines (U.S.S.G.) based on Anguiano’s intent to distribute, as well as a
   two-level enhancement based on his leadership role in the offense. The
   district court sentenced Anguiano to 120 months’ imprisonment. Anguiano
   now appeals the sentence on various grounds. Because the evidence from the
   record shows that Anguiano intended to distribute the methamphetamine
Case: 20-30807      Document: 00516229542           Page: 2   Date Filed: 03/08/2022




                                     No. 20-30807


   and that he acted as a leader in the scheme, we AFFIRM the judgment of
   the district court.
                                          I.
          Santiago Anguiano was an inmate at FCC Pollock, a federal
   correctional and penal institution. In December 2015, an inmate informed an
   FBI special agent that Anguiano had offered to “hook him up,” and that he
   believed Anguiano had a connection with a correctional officer who could
   smuggle drugs or contraband into the prison. The FBI then launched an
   undercover operation, using a task force officer to pose as a guard willing to
   smuggle drugs. Anguiano provided the officer with a number that put him in
   contact with his daughter, Gabriela Anguiano.
          Gabriela and the officer negotiated a deal to smuggle three ounces of
   methamphetamine, an unspecified quantity of marijuana, cell phones, and
   jewelry into the prison.     The officer was to keep one ounce of the
   methamphetamine and then provide the remaining items to Anguiano.
   These items were later seized thirty miles away from the prison from a
   vehicle driven by Bacilio Ramirez, Gabriela’s common-law husband. Drug
   Enforcement      Administration     laboratory     tests   found   that   the
   methamphetamine seized from the vehicle weighed 82.3 grams and was 97%
   pure. A telephone recording captured on the FCC Pollock recording system
   revealed conversations between Anguiano and Gabriela, as well as Gabriela
   and the undercover officer setting up the deal.
          Anguiano, Gabriela, and Ramirez were charged with various crimes
   for their participation in the smuggling scheme. In January 2020, Anguiano
   pleaded guilty pursuant to a plea agreement to one count of attempting to
   obtain or possess methamphetamine in prison in violation of 18 U.S.C.
   §§ 1791(a)(2) and (b)(1).




                                          2
Case: 20-30807       Document: 00516229542             Page: 3      Date Filed: 03/08/2022




                                        No. 20-30807


          After multiple sentencing hearings, the district court found that
   Anguiano intended to distribute the methamphetamine and that he played a
   leadership role in the scheme. Relying on U.S.S.G. §§ 2D1.1(b)(4) and
   3B1.1(c), the district court found Anguiano’s total offense level to be 31, his
   criminal history category to be III, and the applicable guideline range to be
   135–168 months’ imprisonment. The district court then varied downwards,
   sentencing Anguiano to 120 months’ imprisonment.                   Anguiano timely
   appealed to this Court.
                                             II.
          Anguiano challenges the district court’s application of the U.S.S.G.
   § 2P1.2 cross-reference to § 2D1.1 and the subsequent two-level
   enhancement of § 2D1.1(b)(4) based on his intent to distribute the
   methamphetamine in prison. He also challenges a two-level enhancement
   under U.S.S.G. § 3B1.1(c) based on his leadership role within the scheme.
   We reject each argument.
                                             A.
          Anguiano first challenges the district court’s application of the cross-
   reference, arguing that there is no evidence in the record that he intended to
   distribute the methamphetamine.                He argues that the district court
   improperly relied on this court’s decision in United States v. Carlton, 593
   F. App’x 346 (5th Cir. 2014) (unpublished), cert. denied, 576 U.S. 1044
   (2015), to find an intent to distribute. He also argues that the district court
   erred by relying on the weight, value, and purity of the methamphetamine
   without verifying the information through a certified drug-analysis report or
   expert testimony. 1 The Government responds that evidence from the PSR


          1
            It is unclear whether Anguiano intended this argument to challenge the accuracy
   of the amount and purity, or whether the amount and purity would evidence personal use.




                                              3
Case: 20-30807          Document: 00516229542                Page: 4       Date Filed: 03/08/2022




                                            No. 20-30807


   and the FBI’s sworn testimony are enough to show that the district court did
   not clearly err in finding an intent to distribute.
           We review the district court’s “interpretation and application of the
   Guidelines, including any cross references and selection of the applicable
   sentencing guideline, de novo.” United States v. Stanford, 883 F.3d 500, 505
   (5th Cir. 2018). We review factual findings at sentencing for clear error.
   United States v. Ochoa-Gomez, 777 F.3d 278, 281 (5th Cir. 2015). Further, “in
   determining whether an enhancement applies, a district court is permitted to
   draw reasonable inferences from the facts, and these inferences are fact-
   findings reviewed for clear error as well.” United States v. Caldwell, 448 F.3d
   287, 290 (5th Cir. 2006). “A factual finding that is plausible based on the
   record as a whole is not clearly erroneous.” Ochoa-Gomez, 777 F.3d at 282.
           The applicable guideline for an 18 U.S.C. § 1791 offense is U.S.S.G.
   § 2P1.2, which provides for a cross-reference to § 2D1.1 “[i]f the object of
   the offense was the distribution of a controlled substance.”                          U.S.S.G.
   § 2P1.2(c)(1). Further, § 2D1.1(b)(4) calls for a two-level enhancement if
   “the object of the offense was the distribution of a controlled substance in a


   Regarding the former, this argument is meritless because Anguiano verified the amount
   and purity when he signed the Stipulated Factual Basis for the Guilty Plea.
            Further, Anguiano includes two other arguments against cross-referencing that he
   raised for the first time in his reply brief. The first is that the cross-reference does not apply
   to prisoners. The second is that a finding of intent to distribute would violate his plea
   agreement because his conviction was limited to possession, and no reference to
   distribution was made in the plea agreement or rearraignment. We conclude that Anguiano
   abandoned these arguments due to his failure to raise them in his initial brief. United States
   v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992) (“Failure of an appellant to properly argue
   or present issues in an appellate brief renders those issues abandoned.”). However, even
   if Anguiano had properly briefed these issues, they would be meritless. See Carlton, 593
   F. App’x at 348 (applying § 2D1.1(b)(4) to a prisoner and concluding that a district court
   could find an intent to distribute when the defendant was only convicted of possession).




                                                   4
Case: 20-30807       Document: 00516229542          Page: 5     Date Filed: 03/08/2022




                                     No. 20-30807


   prison, correctional facility, or detention facility.” A fact-finder may infer an
   intent to distribute a controlled substance based on “mere possession of a
   quantity of drugs inconsistent with personal use.” United States v. Mays, 466
   F.3d 335, 341 (5th Cir. 2006) (considering such an inference permissible in
   the context of sufficiency-of-the-evidence review); see also United States v.
   Kates, 174 F.3d 580, 582 (5th Cir. 1999) (“[I]ntent to distribute may be
   inferred from the possession of a quantity of drugs too large to be used by the
   defendant alone.”). Along with drug quantity, a fact-finder may also infer an
   intent to distribute based on drug purity. United States v. Valdiosera-Godinez,
   932 F.2d 1093, 1096 (5th Cir. 1991) (considering such an inference
   permissible in the context of sufficiency-of-the-evidence review).
            We first address Anguiano’s challenge to the district court’s reliance
   on Carlton, where we upheld a finding of an intent to distribute under the
   same cross-reference provision. Carlton, 593 F. App’x at 348–49. Anguiano
   lists several factual differences between that case and this one. However, the
   district court did not rely on Carlton for its factual or procedural similarities,
   but rather for its holding. See R. at 146 (“Carlton made it clear to me,
   although it’s slightly divergent procedurally -- the defendant’s argument
   here that this could not be a distribution crime is not correct and
   inapposite.”). We do not find the district court’s reliance on Carlton to be
   error.
            Although there is no explicit evidence of what Anguiano intended to
   do with the methamphetamine if the smuggling scheme succeeded, the
   district court did not clearly err in inferring an intent to distribute. Prior to
   the sting operation, an inmate informed an FBI agent that Anguiano had
   offered to “hook him up,” and that he had a connection to a guard who could
   smuggle contraband. That exchange was followed by Anguiano putting an
   undercover officer in touch with his daughter to smuggle methamphetamine
   into the facility. Further, the quantity of methamphetamine to be delivered



                                           5
Case: 20-30807         Document: 00516229542              Page: 6       Date Filed: 03/08/2022




                                          No. 20-30807


   to Anguiano was 54 grams, an amount that does not suggest personal use
   only. 2 See United States v. Dickey, 102 F.3d 157, 160 n.3 (5th Cir. 1996)
   (“Methamphetamine is used in five to ten milligram doses.”).                           The
   methamphetamine’s 97% purity also suggests distribution. See Valdiosera-
   Godinez, 932 F.2d at 1096 (intent to distribute found based on 66 ½ pounds
   of 91% pure cocaine). Finally, Anguiano does not have a recorded history of
   using methamphetamine specifically, which further undermines the position
   that he would have used it for personal consumption. It follows that the
   district court could have reasonably inferred that Anguiano intended to
   distribute the methamphetamine.
           Therefore, we affirm the district court’s application of the cross-
   reference.
                                                B.
           Anguiano next challenges the two-level enhancement applied to his
   sentencing based on his purported leadership role in the smuggling scheme.
   He first argues that the district court’s finding inappropriately relied on a
   letter “supposedly written by [Gabriela],” and that the district court could
   not trust its authenticity without her verification. He next argues that his
   inmate status prevented any significant degree of influence or control over
   Gabriela or her husband. 3 The Government responds that the district court
   had no reason to question the authenticity of Gabriela’s letter because



           2
           The total amount of methamphetamine found in Ramirez’s vehicle was 82.3
   grams. However, because the undercover officer was to keep one ounce for himself,
   approximately 54 grams was to be delivered to Anguiano.
           3
              Anguiano also argues for the first time in his reply brief that the district court
   mistakenly interpreted Gabriela’s statement that he “pulled [her] in asking for help” as
   evidence that he recruited her. However, Anguiano abandoned this argument due to his
   failure to address it in his initial brief. Beaumont, 972 F.2d at 563.




                                                6
Case: 20-30807     Document: 00516229542           Page: 7   Date Filed: 03/08/2022




                                    No. 20-30807


   Anguiano had submitted it himself to support the mitigation of his sentence.
   The Government also contends that evidence from the PSR, testimony that
   Anguiano had offered to “hook up” another prisoner with contraband, the
   fact that he provided the undercover officer with Gabriela’s phone number,
   and Gabriela’s letter are enough to prove his leadership role.
          We agree with the Government. U.S.S.G. § 3B1.1(c) calls for a two-
   level enhancement to the sentence “[i]f the defendant was an organizer,
   leader, manager, or supervisor” in the criminal activity.        “Whether a
   defendant exercised an aggravating role as an organizer, leader, manager, or
   supervisor for purposes of an adjustment under U.S.S.G. § 3B1.1(c) is a
   finding of fact reviewed for clear error.” Ochoa-Gomez, 777 F.3d at 281. But
   when a party fails to present an argument to the district court, we review for
   plain error. United States v. Juarez, 626 F.3d 246, 253–54 (5th Cir. 2010).
   The commentary to § 3B1.1(c) lists factors to consider when determining a
   defendant’s leadership role, namely
          the exercise of decision making authority, the nature of
          participation in the commission of the offense, the recruitment
          of accomplices, the claimed right to a larger share of the fruits
          of the crime, the degree of participation in planning or
          organizing the offense, the nature and scope of the illegal
          activity, and the degree of control and authority exercised over
          others.
   U.S.S.G. § 3B1.1 n.4.
          Because Anguiano failed to present his authenticity argument to the
   district court, this issue is reviewed under the plain error standard. We
   conclude that the district court did not plainly err because this argument is
   utterly without merit. Anguiano submitted the letter to the district court
   himself. And he fails to produce any evidence that would call the letter’s
   authenticity into question.




                                         7
Case: 20-30807      Document: 00516229542          Page: 8   Date Filed: 03/08/2022




                                    No. 20-30807


          Anguiano’s leadership role in the smuggling scheme is supported by
   the record. Gabriela’s letter stating that Anguiano “pulled [her] in asking for
   help” supports the inference that he initiated the offense, participated in
   planning the offense, and recruited an accomplice. This inference is also
   supported by the fact that Anguiano put the undercover officer in contact
   with Gabriela, and that Anguiano would have been in possession of the
   methamphetamine inside the prison had the scheme succeeded. Thus, the
   district court did not err in finding Anguiano’s leadership role, and we affirm
   the district court’s application of the two-level enhancement.
                                        III.
          Because the record supports the finding that Anguiano intended to
   distribute the methamphetamine and that he played a leadership role in the
   offense, we AFFIRM the judgment of the district court.




                                         8